Title: From Benjamin Franklin to John Fothergill, [1757–1762]
From: Franklin, Benjamin
To: Fothergill, John


The filthy streets of Philadelphia and London were a persistent challenge to Franklin’s civic conscience. He explained in the autobiography that “by talking and writing on the Subject” he had at length done something about the streets of Philadelphia. At an unstated time, perhaps before he retired from business, he “wrote and printed a Paper” (not found) on the advantages of having streets cleaned regularly: “the greater Ease in keeping our Houses clean, so much Dirt not being brought in by People’s Feet; the Benefit to the Shops by more Custom, as Buyers could more easily get at them, and by not having in windy Weather the Dust blown in upon their Goods, &c. &c.” Franklin then “sent one of these Papers to each House, and in a Day or two went round to see who would subscribe an Agreement to pay” sixpence a month per house to a street cleaner. “It was unanimously sign’d, and for a time well executed. All the Inhabitants of the City were delighted with the Cleanliness of the Pavement that surrounded the Market, it being a Convenience to all; and this rais’d a general Desire to have all the Streets paved; and made the People more willing to submit to a Tax for that purpose.” Just before departing for England, Franklin drew a bill (not found) for paving the streets, perhaps left with a friend since no such bill is mentioned in the Assembly proceedings for 1757. An act for “regulating, pitching, paving and cleaning” the streets of Philadelphia, perhaps based on Franklin’s bill, passed the Assembly on March 26, 1762, during his absence in England, and on Jan. 28, 1763, a committee including Franklin (recently returned home) brought in a supplementary bill which passed the House on February 22.
While John Clifton received credit for first showing Philadelphia the advantages of street lighting, Franklin explained that he himself had devised the four-sided, ventilated lamp which stayed clean much longer than the closed globe used by Clifton and commonly seen in London. Mention of this improvement, Franklin wrote, “puts me in mind of one I propos’d when in London, to Dr. [John] Fothergill, who was among the best men I have known, and a great Promoter of useful Projects.” After describing his own amazement at the little effort required to keep Craven Street swept clean and the advantage of having one rather than two gutters in a street, Franklin added: “My Proposal communicated to the good Doctor, was as follows:”
  
[1757–1762]
For the more effectual cleaning and keeping clean the Streets of London and Westminster, it is proposed,
That the several Watchmen be contracted with to have the Dust swept up in dry Seasons, and the Mud rak’d up at other Times, each in the several Streets and Lanes of his Round.
That they be furnish’d with Brooms and other proper Instruments for these purposes, to be kept at their respective Stands, ready to furnish the poor People they may employ in the Service.
That in the dry Summer Months the Dust be all swept up into Heaps at proper Distances, before the Shops and Windows of Houses are usually opened: when the Scavengers with close-covered Carts shall also carry it all away.
That the Mud when rak’d up be not left in Heaps to be spread abroad again by the Wheels of Carriages and Trampling of Horses; but that the Scavengers be provided with Bodies of Carts, not plac’d high upon Wheels, but low upon Sliders; with Lattice Bottoms, which being cover’d with Straw, will retain the Mud thrown into them, and permit the Water to drain from it, whereby it will become much lighter, Water making the greatest Part of its Weight. These Bodies of Carts to be plac’d at convenient Distances, and the Mud brought to them in Wheelbarrows, they remaining where plac’d till the Mud is drain’d, and then Horses brought to draw them away.
